FOURNET, Chief Justice.
On motion of the attorneys for the defendant-appellee, and it appearing from the record that this Court is without appellate jurisdiction of the case, the appeal being from a judgment rejecting the demands of the plaintiffs-appellants to set aside and have annulled a referendum local option election held in the village of Bonita, Parish of Morehouse, there being no amount in dispute or fund to be distributed and the other provisions of the Constitution by which appellate jurisdiction is vested in this Court being inapplicable — La.Const. of 1921, Art. 7, Sec. 10; Carter v. Richland Parish Police Jury, 218 La. 623, 50 So.2d 293, and acting under the authority vested in this Court by LSA-R.S. 13:4441, 4442:
It is ordered that this case be transferred to the Court of Appeal, Second Circuit, the transfer to be made within 30 days after this decree has become final; otherwise the appeal is to be dismissed; the appellant to pay the costs of the appeal to this Court and the costs of transferring the case to the Court of Appeal ; all other costs to await the final disposition of the case.